DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I and the species of  treatment with a VEGF antagonist and the particular antagonist of ranibizumab in the reply filed on 31 January 2022 is acknowledged.
Claim Status
3. 	Claims 68-96 are pending.
	Claims 70, 71, 76, 77, 80-91, and 95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 68, 69, 72-75, 78, 79, 92, 93, 94 and 96 read on the elected invention and have been examined herein. Claims 92, 93, 94 and 96 have been examined only to the extent that the claims read on the elected subject matter in which the treatment is with a VEGF antagonist alone; and claim 94 has been examined only to the extent that it reads on methods in which ranibizumab is administered. The non-elected subject matter of treatment with an EPO antagonist or the combination of an EPO and VEGF antagonist, and the additionally recited VEGF antagonists in claim 94, has been withdrawn from consideration. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Information Disclosure Statement
4. The information disclosure statement filed 20 May 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Further, it is unclear as to what is intended to be the particular clinical trials referred to in the “IDS” – the meaning of “NCT#######” is unclear and this does not constitute a proper and complete citation.  In the IDS, Applicant states:

    PNG
    media_image1.png
    127
    625
    media_image1.png
    Greyscale

However, directing the examiner to go to a website and search for the information that Applicant may intend to cite is not compliant with the requirements for filing a proper IDS. If Applicant intends to cite particular information from a website, then a complete copy of that information, together with the date and specific source of that information is required. 
Priority
5. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as a continuation as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Herein, Application No. 15/751,787, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the subject matter introduced into the specification on the filing date of the present application of 8/20/2020, which subject matter is recited in claims 71, 77 and 94 of elected Group I (and claims 83 and 89 of non-elected Group II), which claims were filed as a preliminary amendment on the filing date of 8/20/2020.
In the preliminary amendment, the specification was been amended to recite a VEGF antagonist that is an antibody comprising SEQ ID NO: 164 and 87 set forth in PGPUB 2012/0014958, wherein SEQ ID NO: 164 in ‘958 is “hereinafter SEQ ID NO: 90 in the present sequencing listing” and SEQ ID NO: 87 in ‘958 is “herein after SEQ ID NO: 91 in the present sequence listing.”  
	The originally filed disclosure in parent application 15/751,787 does not provide adequate support for this amendment. While the specification of ‘787 incorporated by reference any anti-VEGF antibody and fragments thereof described in U.S. PGPUB 2012/0014958, the specification did not particularly incorporate an anti-VEGF antibody comprising the particular combination of amino acid sequences of SEQ ID NO: 164 and 
	”[0093] In another preferred embodiment, the invention provides an immunobinder comprising a VH having at least 80%, more preferably at least 85%, 90%, 95%, most preferably 100% identity to a sequence selected from the group consisting of SEQ ID NO: 113, SEQ ID NO: 124, SEQ ID NO: 129, SEQ ID NO: 136, SEQ ID NO: 142, SEQ ID NO: 144, SEQ ID NO: 146, SEQ ID NO: 147, SEQ ID NO: 148, SEQ ID NO: 149, SEQ ID NO: 150, SEQ ID NO: 151, SEQ ID NO: 152, SEQ ID NO: 153, SEQ ID NO:154, SEQ ID NO: 155, SEQ ID NO: 156, SEQ ID NO:157, SEQ ID NO: 158, SEQ ID NO: 159, SEQ ID NO: 160, SEQ ID NO: 161, SEQ ID NO: 162, SEQ ID NO: 163, SEQ ID NO: 164, SEQ ID NO: 165 and SEQ ID NO: 166 (VH 578 and variants thereof); 

[0094] and/or a VL having at least 80%, more preferably at least 85%, 90%, 95%, most preferably 100% identity to a sequence selected from the group consisting of SEQ ID NO: 77, SEQ ID NO: 87, SEQ ID NO: 92, SEQ ID NO: 98, SEQ ID NO: 103, SEQ ID NO: 104 and SEQ ID NO: 105 (VL 578 and variants thereof).”

	These teachings encompass a large number of antibodies comprising the various VH and VL regions. However, the specification of ‘787 did not point to any particular antibodies in the ‘958 PGPUB that were to be incorporated by reference and specifically did not point to an antibody or fragment thereof comprising the claimed combination of VH and VL sequences of SEQ ID NO: 164 (now SEQ ID NO: 90) and SEQ ID NO: 87 (now SEQ ID NO: 91) and/or did not point to particular portions of the ‘958 document as disclosing these antibodies. Nor did the response that accompanied the preliminary amendment of 8/20/2020 point to any specific teachings in the originally filed disclosure that provided support for the preliminary amendment to the specification and the claims filed with the present application on 8/20/2020
	Note that incorporation by reference requires that the specification identify with detailed particularity what specific material it incorporates and state clearly where that 
Secondly, the disclosure in parent application 15/751,787 does not provide adequate support for claims 73 and 79, submitted with the preliminary amendment of 8/20/2020, and the recitation of “wherein the patient administered with the therapeutically effective amount of VEGF antagonist exhibits an improvement at baseline relative to a control patient.”
The ‘787 application does not disclose this limitation and does not provide a limiting definition for what constitutes a control patient. To the extent that a control patient may be a patient having a genotype at rs1617640 that is any genotype other than a GT or GG, the ‘787 application does not disclose baseline BCVA levels for subjects who have any genotype other than GT or GG, such as a CC, AA, CT genotype etc. The ‘787 application teaches baseline BCVA values only for subjects having a GG, GT or TT genotype at rs1617640.  For example, Table 5 shows that AMD patients with a GG genotype have a baseline BCVA of 55.18, whereas those with a GT genotype have a baseline BCVA of 54.07 and those with a TT genotype have a baseline BCVA of 56.23. If the AMD patient administered the VEGF antagonist of ranibizumab/lucentis has the GG genotype, as is encompassed by the claims, then that patient does not necessarily have an “improved” BCVA as compared to a control subject having AMD and the GT genotype, as is encompassed by the claims given that the claims do not define the control subject. Table 4 shows that DME patients with a GG genotype have a baseline BCVA 69.71, DME patients with a GT genotype have a baseline BCVA of 61.43 and DME patients with a TT genotype have a baseline BCVA of 62.13. Thereby, no significant difference of baseline BCVA between the EPO genotypes.”	
Since the priority application 15/751,787 does not provide support for the preliminary amendment to the present specification or support for claims 71, 73, 77, 79, 83, 89 and 94 in elected Group I, the present application is considered to be a continuation-in-part (CIP) of U.S. Application No. 15/751,787.  The status of the present application as a CIP of  U.S. Application No. 15/751,787, rather than a CON of U.S. Application No. 15/751,787, must be corrected in response to this Office action.           
Claim Objections
6. Claim 93 is objected to because of the following informalities:  
Claim 93 recites the acronyms “AMD” and “DME” whereas the claim should recite the “age-related macular degeneration (AMD)” and “diabetic macular edema (DME).”  Appropriate correction is required.    

    
Specification
7. The use of the terms “LucentisTM”, “SNPLEXTM”, and “BiacoreTM” which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The specification includes numerous additional trademarks, see, e.g., para [0127-0131] with respect to the published application.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112(b)
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68, 69, 72-75, 78, 79, 92, 93, 94, and 96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 68, 69, 72-75, 78, 79, 92, 93, 94 and 96 are indefinite over the recitation of “selectively” treating a patient having a single allele having a nucleotide other than a thymine at the locus rs1617640 or having two alleles having a nucleotide other than thymine at the locus rs1617640.  First, the term “selectively” is not defined in the specification or claims. In the context of the claims, it is unclear as to the relevance of this term. For instance, it is unclear as to whether the patient is “selectively” treated based on the fact that they have AMD, DME or another ophthalmic disorder, or if the  patient is considered to be selectively treated because they are administered a VEGR antagonist as opposed to a subject that is not treated or a subject that is treated with a different therapy, or if a subject is considered to be ‘selectively’ treated based on a finding that the subject has one or two alleles that are not a T at rs1617640. Secondly, the claims do not set forth the criteria for distinguishing between subjects that have one or two alleles that do not have a T at the rs1617640 SNP. While subjects having a GT or GG genotype at rs1617640 can be identified by assaying to determine the nucleotide present at the rs1617640 SNP, claims 68, 69, 73-75, 79, 92, 93 and 94 do not require that the subject is one in which a sample from the subject has been assayed to determine the nucleotides present at each allele of rs1617640. In the absence of such a limitation, it is unclear as to how one would understand when a method meets the requirements of the claim of administering the VEGF antagonist to a subject having a single allele having a nucleotide other than a thymine at the locus rs1617640 or having two alleles having a nucleotide other than thymine at the locus rs1617640. Therefore, 

Claim Rejections - 35 USC § 112(a) – Written Description
9. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

68, 72-74, 78, 79, 92, 93, and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-a with A2 specificity, can result in Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.
Herein, the claims are drawn to methods of treatment of AMD, DME or any ophthalmic disorder with a VEGF antagonist.

[0119] The various disclosed pharmaceutical compositions, regimens, processes, uses, methods and kits utilize a VEGF antagonist, e.g., VEGF binding molecule (e.g., VEGF antibody or antigen-binding portion thereof, e.g., ranibizumab (Lucentis.RTM.)) or VEGF receptor binding molecule (e.g., VEGF receptor antibody or antigen-binding portion thereof). VEGF antagonists include ranibizumab (Ferrara N et al., Retina. 2006 October; 26(8):859-70), bevacizumab (Ferrara N et al., Nat Rev Drug Discov. 2004 May; 3(5):391-400.), aflibercept (Stewart M W et al., Nat Rev Drug Discov. 2012 Mar. 30; 11(4):269-70.). KH902 (Zhang M et al., Mol. Vis. 2008 Jan. 10; 14:37-49.), MP0112 (Campochiaro P A et al., Am J. Ophthalmol. 2013 April; 155(4):697-704), pegaptanib (Gragoudas E S et al., N Engl J. Med. 2004 Dec. 30; 351(27):2805-16.), CT-322 (Dineen S P et al., BMC Cancer. 2008 Nov. 27; 8:352. doi: 10.1186/1471-2407-8-352.), the anti-VEGF antibodies and fragments described in U.S. Patent Application Publication 20140186350 (which is incorporated by reference in it entirety), including NVS4, NVS80, NVS81, NVS82, NVS83, NVS84 and NVS85, and anti-VEGF antibodies and fragments as described in US20120014958 (which is specifically incorporated by reference in its entirety). Also included within the term VEGF antagonists are derivatives of any of the above molecules.

The prior art describes the complete structure of the anti-VEGFA antibodies of ranibizumab and bevacizumab, as well as the VEGF antagonists of aflibercept, KH902, MP0112 and the aptamer pegaptanib.
However, the claims encompass any VEGF antagonist, which may be any antibody, small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme. The specification has not described a representative number of such VEGF antagonists in terms of their complete structure or any other relevant identifying characteristics. 
Regarding anti-VEGF antibodies, the cited 20140186350 and 20120014958 U.S. patent publications include a significantly large genus of anti-VEGF antibodies that are described only in terms of portions of the antibody or sequences sharing minimal 
However, a skilled artisan would recognize that the specificity of a conventional antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. It is well established in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.
The specification has not sufficiently described the genus of antibodies encompassed by the claims. The correlation between the rs1617640 SNP and responsiveness to treatment with a VEGF antagonist has been established for only the single antibody of ranibizumab (Lucentis) but not for the broadly claimed genus of any VEGF antagonist, including any anti-VEGFA antibody or derivative) thereof because the genus of antagonists encompassed by the claims is highly variable in structure.
The variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus. The disclosure does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed subgenus of antibodies or other VEGF antagonists. Accordingly, the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.
The naming of an antagonist, including an antibody, in terms of its functional attributes is not sufficient to describe that antibody. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description 
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of antagonists, including antibodies, and the rs1617640 SNP. No common structure has been disclosed to identify those antagonists, including antibodies, which meet the requirements of the claims.
As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims comprises antibodies which the present inventors were not in the possession of, or which were not known to the inventors.  
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Also noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 

 
	With respect to the present invention, the claims fail to meet the written description requirement because the claims require a genus of VEGF antagonists,  including anti-VEGFA antibodies, which members have not been adequately described in the specification. 

Claim Rejections - 35 USC § 112 - Enablement
10.   Claims 68, 69, 72-75, 78, 79, 92, 93, 94 and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for treating a patient for age-related macular degeneration with the anti-VEGFA antibody ranibizumab comprising: a) assaying a biological sample comprising nucleic acids from a patient having age-related macular degeneration to detect the alleles present at single nucleotide polymorphism (SNP) rs1617640; selecting the patient for treatment with ranibizumab on the basis that nucleic acids in the biological sample from the patient have a GG genotype at rs1617640; and c) following step b), administering a therapeutically effective amount of ranibizumab to the patient to thereby treat the patient for age-related macular degeneration,
does not reasonably provide enablement for methods of treating a patient having any ophthalmic disorder with any VEGF antagonist wherein the patient has a single allele having a nucleotide other than thymine at the rs1617640 locus or two alleles having a nucleotide other than thymine at the rs1617640 locus.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods of treating a patient having any ophthalmic disorder with any VEGF antagonist wherein the patient is selected based on the presence in the biological sample of a single allele having a nucleotide other than thymine at the rs1617640 locus or two alleles having a nucleotide other than thymine at the rs1617640 locus.
The specification teaches the results of a genotyping assay for the allele present at the rs1617640 SNP in human patients treated with Lucentis (ranibizumab) and having diabetic macular edema (DME; see, e.g., para [0178-180] and Table 4). The specification states that “An interesting trend of association between the EPO genotype and average improvement of BCVA was observed in patients treated with Lucentis alone (p<0.1). This result supports the findings at month 3 and 5.” That is, only at 3 months and 5 months of treatment with Lucentis was an improvement of BCVA observed in those DME patients having a GG genotype, as compared to DME patients having a GT or TT genotype. No statistically significant improvement of BCVA was found at the remaining months for subjects having the GG genotype. Note 
The specification further teaches the results of a genotyping assay for the allele present at the rs1617640 SNP in human patients treated with Lucentis (ranibizumab) and having age-related macular degeneration (AMD; see, e.g., para [081-185] and Table 5). The specification states that “The differences of response to LucentisTM monotherapy were significant between the genotype groups at month 7, 8, 9, 11, and 12 (p<0.05).” That is, the specification teaches that there is a statistically significant improvement of BCVA in those AMD patients having a GG genotype at months 7, 8, 9, 11 and 12 of Lucentis / ranibizumab monotherapy, as compared to AMD patients having the GT or TT genotypes at rs1617640.
The specification acknowledges that: “[0184] Surprisingly, the effect of EPO genotype on BCVA improvement looked more obvious in AMD patients than in DME patients.”
Thus, the specification teaches that the presence of the GG genotype at rs1617640 is correlated with the response of AMD patients to ranibizumab therapy, particularly after 7, 8, 9, 11 and 12 months of therapy, but does not establish that a GG or GT genotype at rs1617640 is correlated with response of patients having DME to ranibizumab.

The specification does not teach that the GT genotype is correlated with response to ranibizumab, or any other VEGF antagonist, in patients having AMD or DME or any other ophthalmic disorder.
Nor does the specification teach the occurrence of other genotypes, including CC, AA, CT, CG etc., at the rs1617640 SNP or an association between such genotypes and lack of responsiveness to ranibizumab or any other VEGF antagonist.
As stated at para [0120], the ophthalmic disorder may be:
“conditions or disorders associated with retinal vascular disease. i.e., conditions, disorders or diseases in which the retina degenerates or becomes dysfunctional. This includes conditions or disorders associated with diabetic retinopathy (DR), conditions or disorders associated with diabetic macular edema (DME), proliferative diabetic retinopathy (PDR), non-proliferative diabetic retinopathy (NPDR), age-related macular degeneration (AMD), retinal vein occlusion (RVO), multifocal choroiditis, myopic choroidal neovascularization, or retinopathy of prematurity. Anatomic characteristics of retinal vascular disease that may be treated by EPO and/or VEGF inhibition include macular edema, venous dilation, vessel tortuosity, vascular leakage as measured by fluorescein angiography, retinal hemorrhage, and microvascular anomalies (e.g. microaneurysm, cotton-wool spots, IRMA), capillary dropout, leukocyte adhesion, retinal ischemia, neovascularization of the optic disk, neovascularization of the posterior pole, iris neovascularization, intraretinal hemorrhage, vitreous hemorrhage, macular scar, subretinal fibrosis, and retinal fibrosis.”

Further, the VEGF antagonist may be:
“e.g., VEGF binding molecule (e.g., VEGF antibody or antigen-binding portion thereof, e.g., ranibizumab (Lucentis.RTM.)) or VEGF receptor binding molecule (e.g., VEGF receptor antibody or antigen-binding portion thereof). VEGF antagonists include ranibizumab (Ferrara N et al., Retina. 2006 October; 26(8):859-70), bevacizumab (Ferrara N et al., Nat Rev Drug Discov. 2004 May; 3(5):391-400.), aflibercept (Stewart M W et al., Nat Rev Drug Discov. 2012 Mar. 30; 11(4):269-70.). KH902 (Zhang M et al., Mol. Vis. 2008 Jan. 10; 14:37-49.), MP0112 (Campochiaro P A et al., Am J. Ophthalmol. 2013 April; 155(4):697-704), pegaptanib (Gragoudas E S et al., N Engl J. Med. 2004 Dec. 30; 351(27):2805-16.), CT-322 (Dineen S P et al., BMC Cancer. 2008 Nov. 27; 

Thus, the claims encompass methods in which the VEGF antagonist is any antibody, small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme. The specification has not described a representative number of such VEGF antagonists in terms of their complete structure or any other relevant identifying characteristics or established that the allele / alleles at rs1617640 are correlated with response to a representative number of such diverse compounds. Further, the specification has not established that the results obtained with ranibizumab can be extrapolated to any VEGF antagonist.
The art of determining an association between polymorphisms and a phenotype, such as response to a VEGF antagonist, is highly unpredictable. It was well recognized in the art at the time the invention was made that the associations between polymorphisms and phenotypic traits are often irreproducible. 
For example, the prior art of Hautamaki et al (Retina. Oct 2013. 33(9): 1815-1817; cited in the IDS) further supports the unpredictability in the art in that Hautamaki found no association between the genotype at rs1617640 and response of patients having AMD to the anti-VEGFA antibody of bevacizumab (see Table 3).
Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002; cited in the IDS) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. suggest a number of reasons for the irreproducibility of studies, 
Similarly, Lucentini et al (The Scientist (2004) Vol 18, page 20; cited in the IDS) titled his article "Gene Association Studies Typically Wrong" and teaches therein that reproducible association studies are “few and far between.” The reference reports that “when a finding is first published linking a given gene with a complex disease, there is only roughly a one third chance that studies will reliably confirm the finding. When they do, they usually find the link is weaker than initially estimated. The first finding is usually ‘spurious, or it is true, but it happens to be really exaggerated,’…there may be no way to predict which new gene-association studies will be verified with multiple replication.”  
Hattersley et al. (The Lancet. 2005. 366: 1315-1323; cited in the IDS) further supports this conclusion stating that “obtaining robust replication of initial association findings has proved difficult. Much of this inconsistency can be attributed to inadequacies in study design, implementation, and interpretation—inadequately powered sample groups are a major concern. Several additional factors affect the quality of any given association study, with appropriate sample-recruitment strategy, logical variant selection, minimum genotyping error, relevant data analysis, and valid interpretation all essential to generation of robust findings. Replication has a vital role in 
The unpredictability in the art is supported by the teachings in the specification.  As discussed above, the teachings in the specification indicate that there was not a statistically significant association between the genotype at rs1617640 and response to Lucentis / ranibizumab in patients having diabetes macular edema. 
The overall unpredictability in the art of establishing a correlation between polymorphisms and response to Lucentis / ranibizumab treatment is supported by the teachings in the specification (at para [0192]) regarding the VEGF SNP wherein it is stated that “No significant differences of response to LucentisTM between the genotype groups were observed at any time points.”
 Extensive experimentation would be required to practice the broadly claimed invention. For example, such experimentation may involve trying to ascertain whether patients having dry eye disease have a genotype lacking a T or TT at rs1617640 that is correlated with response to ranibizumab. The experimentation may also include extending such studies to subjects having other ophthalmic disorders, such as diabetic retinopathy or near sightedness, and/or to subjects treated with other VEGF antagonists, such as pazopanib, sunitinib, sorafenib, aflibercept, KH902, MP0112 and 
While methods for sequencing nucleic acids are known in the art, such methods provide only the general guidelines that allow researchers to screen for polymorphisms as part of association studies. The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment. The specification does not provide a predictable means for practicing the broadly claimed invention. 
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:  
"As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Claim Rejections - 35 USC § 102
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 68, 69, 73, and 92-94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov NCT00436553 (available vial URL: < clinicaltrials.gov/ct2/show/results/NCT00436553>, 33 pages, 19 April 2011), as evidenced by the specification at p. 46, lines 25-30, p. 51, lines 3-7, and Table 5.

The method of ClinicalTrials.gov NCT00436553 is considered to be one that selectively treats an ophthalmic disorder, and particularly AMD, since ranibizumab is only administered to those patients having AMD and enrolled in the clinical trial. 
Regarding claim 73, this claim recites that it is an inherent property of the subject administered ranibizumab that they have an improved BCVA at baseline relative to that of a control patient. In the absence of evidence to the contrary, since the patients in the NCT00436553 clinical trial include the same patients as those used in the present study, those patients in the NCT00436553 study having the GG or GT genotype at rs1617640 would also necessarily have an improved BCVA at baseline as compared to a control patient. Additionally, since the claim does not specify what constitutes a . 
12. Claim(s) 74, 75, 79 and 92-94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov NCT00687804 (available vial URL: < clinicaltrials.gov/ct2/show/results/NCT00687804>, 52 pages, 01 April 2013), as evidenced by the specification at p. 46, lines 25-30, p. 48, lines 20-21 to p. 49, lines 1-8, and Table 4.
ClinicalTrials.gov discloses a method comprising administering ranibizumab to patients having diabetic macular edema (DME; e.g. p. 2-3). The patients are considered to include those that have the property of having a GG or GT genotype at rs1617640. This fact is evidenced by the teachings in the specification at, e.g. p. 46, lines 25-30, p. 48, lines 20-21 to p. 49, lines 1-8, and Table 4, in which the same patient group used in the NCT00687804 study was used in the studies set forth in the present specification. Since the patients included in the study of the present specification are characterized as having a GG or GT genotype, the patient population in the NCT00687804 study also necessarily included patients having a GG or GT genotype at rs1617640. Note that the NCT00687804 clinical trial has the protocol ID of CRFB002D2301 (see page 2) and that this is the protocol ID listed in the specification regarding the patient group who was administered ranibizumab. Note also that the specification is cited only to establish what is inherent to the teachings of ClinicalTrials.gov NCT00687804.

Regarding claim 79, this claim recites that it is an inherent property of the subject that they have an improved BCVA at baseline relative to that of a control patient. In the absence of evidence to the contrary, since the patients in the NCT00687804 that are administered ranibizumab include the same patients as those used in the present study, those patients in the NCT00687804 study having the GG or GT genotype at rs1617640 and administered ranibizumab would also necessarily have an improved BCVA at baseline as compared to a control patient. Additionally, since the claim does not specify what constitutes a control patient, the patients having the GG or GT genotype and treated in the method of ClinicalTrials.gov NCT00687804 would necessarily have an improved BCVA at baseline relative to a control patient who has seriously impaired vision.  
		
	Claim Rejections - 35 USC § 103
13.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 74-75, 78, 79, 92, 93, 94 and 96  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhary et al (Arch Ophthalmol. 2010. 128: 102-106; cited in the IDS) in view of Simo et al (Diabetes Care. 2014 April. 37:893-899; cited in the IDs).
Abhary teaches a method comprising obtaining a blood sample from a subject having proliferative diabetic retinopathy (DR) or diabetic macular edema (DME) and assaying the blood sample to determine the alleles present at the rs1617640 SNP.(see abstract and p. 103). Abhary teaches that in the population of Australian subjects studied therein, the GG genotype at rs1617640 was correlated with risk of diabetic retinopathy and with risk of diabetic macular edema / clinically significant macular edema (see abstract and p. 103).
Abhary does not teach that Australian patients having the GG genotype at rs1617640 (i.e., not having two thymine alleles at rs1617640) are administered  ranibizumab.
However, Simo teaches that the VEGF antagonist of Ranibizumab can be used to effectively treat diabetic retinopathy and diabetic macular edema (DME; see, e.g., Table 1, p. 897, col. 1 and p. 898, col. 1).
In view of the teachings of Simo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Note that method of Abhary as modified above is a method of selectively treating the patient since the patient is only treated if they have the GG genotype at rs1617640.  
	Regarding claim 79, this claim recites that it is an inherent property of the subject that they have an improved BCVA at baseline relative to that of a control patient. Since the claim does not specify what constitutes a control patient, the patients having the GG genotype and treated in the modified method of Abhary would necessarily have an improved BCVA at baseline relative to a control patient who has seriously impaired vision. Note that the claim does not require measuring a BCVA level for the patient having DME at baseline, and again the claim does not define what constitutes a control patient. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634